The action is to recover $7,550 paid by plaintiff to defendants for certain stock and is based upon plaintiff’s claim that he rescinded the contract. Order granting defendants’ motion for judgment dismissing the complaint unanimously affirmed, with twenty dollars costs and disbursements, with leave to the plaintiff to serve an amended complaint within twenty days after service of order, upon payment of said costs and the costs awarded to the defendants by the order appealed from. No opinion. Present — Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.